Citation Nr: 0207640	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  94-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes based on nonservice-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from October 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Seattle 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1996 and June 2000, the Board remanded this 
matter for additional development of the evidence.  The 
actions requested in the Board's remands have been 
accomplished to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  The case is now ready for appellate 
consideration.


FINDINGS OF FACT

The veteran failed, without good cause, to report for VA 
examinations in February 1999, April 1999 and April 2001, 
which were scheduled to evaluate the severity of his claimed 
disabilities for purposes of determining his entitlement to a 
nonservice-connected pension.


CONCLUSION OF LAW

The claim for a permanent and total disability rating for 
pension purposes is denied due to the veteran's failure to 
report for scheduled VA medical examinations without good 
cause.  38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remands.  The October 1994 Supplemental Statement 
of the Case also discussed the requirements of 38 C.F.R. 
§ 3.655.  The Board concludes the discussions in these 
documents adequately complied with VA's notification 
requirements.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, to the extent possible.  
The RO's efforts include obtaining the veteran's service 
medical records, records of his post-service medical 
treatment, and information from the Social Security 
Administration (SSA).  Despite being given the opportunity to 
do so, the veteran has identified no additional treatment 
records which have not yet been obtained.  

Additionally, as set forth in more detail below, the RO 
attempted to schedule the veteran for several VA medical 
examinations for the purpose of obtaining an opinion as to 
the severity of his nonservice-connected disabilities.  
However, the veteran failed to report for several of these 
examinations, despite the fact that he apparently received 
notice of the examinations, as well as the consequences of 
his failure to report.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Id. at 195.  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  The Board finds that, based on the repeated 
failed attempts to provide the veteran another examination, 
VA has done everything reasonably possible to assist him in 
this case.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the record shows that in June 1993, the veteran 
filed, inter alia, a claim of entitlement to nonservice-
connected disability pension benefits.  He asserted that he 
had been unable to work since December 1992 due to a low back 
disability and post-traumatic stress disorder (PTSD).  He 
stated that he had been receiving treatment for his low back 
disability at the Seattle VA Medical Center (MC).  The 
veteran, who was born in January 1948, also indicated that he 
completed high school and had work experience in the field of 
landscaping.  

The RO duly requested VA treatment records pertaining to the 
veteran dated from June 1992 to the present.  The Seattle 
VAMC responded by submitting all available treatment records, 
dated from May to June 1993.  These records show that the 
veteran sought treatment for low back pain.  He stated that 
he was a landscape worker and had worked in that business all 
of his life.  He stated that he had frequent episodes of low 
back pain, including after a day of work.  The assessments 
included lumbosacral strain.  

In July 1993, the veteran underwent VA psychiatric 
examination, including a social and industrial survey.  He 
indicated that he had been unemployed since being laid off 
from his landscaping job in December 1992.  The psychiatric 
examiner reported that the veteran's major concerns were his 
physical complaints of back pain and financial pressure due 
to unemployment.  It was the opinion of the examining 
psychiatrist that no psychiatric diagnosis appeared to be 
appropriate at that time.

On VA general medical examination in July 1993, the veteran 
indicated that he frequently had to lift and carry heavy 
loads for up to 12 hours at a time and twice twisted his back 
during such heavy lifting.  He reported a history of 
increasingly frequent episodes of back pain over the past 
seven years, becoming almost constant in the preceeding six 
months.  The clinical assessment was musculoskeletal 
lumbosacral pain, probably degenerative joint disease.  X-ray 
studies of the lumbosacral spine in July 1993 resulted in an 
impression of minimal degenerative disc disease at L4-5.  

By January 1994 decision, the RO denied entitlement to 
nonservice-connected pension benefits, finding that the 
evidence did not show that the veteran's disabilities were so 
severe so as to permanently preclude some type of gainful 
employment, consistent with his age, education, and prior 
work experience.  The RO also denied service connection for a 
low back disability and PTSD.  

The veteran appealed the RO determination and in July 1994, 
he testified at a hearing at the RO to the effect that in 
light of his educational background and his present physical 
condition, he was unable to maintain gainful employment.  He 
indicated that he had applied for disability benefits with 
SSA and that his case was currently on appeal.  At the 
hearing, it was noted that an additional VA medical 
examination may be necessary; the veteran indicted that he 
would be willing to report for such examination.  

The RO thereafter obtained additional VA clinical records 
showing that the veteran continued to complain of low back 
pain.  A December 1993 physical therapy note indicates that 
his claims of constant, severe pain were inconsistent with 
his functional ability.  For example, it was noted that he 
could walk his dogs 2 to 5 miles daily without problems.  
Also, it was noted that there were no neurological signs 
evident.  In February 1994, electromyographic (EMG) study was 
entirely normal, with no electrodiagnostic evidence of either 
lumbosacral radiculopathy or peripheral neuropathy.  In April 
1994, it was noted that despite his complaints of pain, the 
veteran had minimal functional impairment from his low back 
disability.  In May 1994, borderline hypertension was noted.  
Also noted in the VA clinical records were notations of colon 
polyps, diabetes, and heartburn.

In May 1996, the veteran's representative argued that the 
record contained inadequate medical evidence to determine if 
the veteran was able to gain and maintain gainful employment.  
Therefore, he argued that a remand for a VA medical 
examination was necessary.

In May 1996, the Board remanded the matter to the RO for 
additional development of the evidence, including VA medical 
examination to evaluate the severity of the veteran's claimed 
disabilities for the purpose of determining his entitlement 
to a nonservice-connected disability pension.  

VA medical examination was scheduled in August 1996, in 
accord with the Board's remand.  According to information in 
the claims folder, the veteran failed to appear for the 
examination, apparently because he was in jail.  The RO 
rescheduled the VA examination and in October 1996, an 
orthopedic examination was performed at which the examiner 
indicated that the veteran had no impairment or back 
disability on examination.  It was noted that a review of the 
July 1993 X-ray films showed his disc heights were well 
maintained, and there was no disc narrowing.  The examiner 
noted that the veteran had reported episodic back pain which 
impaired his ability to perform heavy duty manual labor.  On 
VA psychiatric examination, also performed in October 1996, 
the examining psychiatrist concluded that the veteran had no 
active psychiatric condition.  

In December 1997, the RO received information from SSA to the 
effect that the veteran's claim for disability benefits had 
been denied and that no additional records were available.  

The RO attempted to schedule subsequent VA examinations for 
the veteran in February and April 1999, but he failed to 
report for both without explanation.  In June 1999, the RO 
contacted the veteran's representative and advised him that 
they had been having great difficulty getting the veteran to 
report for VA medical examination in connection with his 
claim.  The RO asked for assistance in contacting the veteran 
to see if he was willing to report for VA medical 
examination.  The record shows that the veteran's 
representative attempted to contact him at his last known 
address in June 1999, but likewise failed to receive a 
response from the veteran.  

In June 2000, the Board denied service connection for PTSD 
and a low back disability, finding that the evidence of 
record was insufficient to support an award of service 
connection for either disability.  In its decision, the Board 
noted that, pursuant to 38 C.F.R. § 3.655, such original 
claims for compensation were adjudicated based on the 
evidence of record in light of the veteran's repeated failure 
to report for VA medical examination.  The Board again 
remanded the issue of entitlement to nonservice-connected 
pension benefits for due process considerations and 
additional evidentiary development, to include contacting the 
veteran to determine if he was willing to report for a VA 
medical examination.  

The claims folder indicates that the RO again asked the 
veteran's representative for assistance in contacting the 
veteran to ascertain if he would report for a VA medical 
examination for the purpose of evaluating all of his 
disabilities for possible pension entitlement.  It does not 
appear that such attempt was successful as the veteran 
subsequently failed to report for a VA medical examination 
scheduled in April 2001.  A January 2002 Supplemental 
Statement of the Case continuing the denial of the veteran's 
pension claim was returned by postal authorities as 
undeliverable.  A handwritten notation on the envelope 
indicates that the veteran no longer lived at the address and 
had moved years ago.  In a May 2002 presentation, the 
veteran's representative noted that the veteran had moved and 
had not given VA his new address.  

In general, nonservice-connected pension benefits are payable 
to a veteran who served for 90 days or more during a period 
of war, and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521; see 
also Dilles v. Brown, 5 Vet. App. 88 (1993).  If a veteran's 
combined disability is less than 100 percent, he or she must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2001); see also Brown v. Derwinski, 
2 Vet. App. 444 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
provided an analytical framework for application in pension 
cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The holdings in these 
cases are to the combined effect that the VA has a duty to 
insure:  that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests," a determination must 
then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" test, a determination is 
required as to whether he should be granted entitlement to a 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

VA regulation provides that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2001).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with claims other than original 
compensation claims, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b) (2001).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2001).  As the veteran's claim is for nonservice-
connected pension, this provision applies to this case.  

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  The Court has also held that claim denials based on 
38 C.F.R. § 3.655 for failure to report for a scheduled VA 
examination without good cause are factual matters which are 
subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In this case, in May 1996 and June 2000, the Board considered 
the medical evidence of record and found it insufficient to 
adjudicate the veteran's claim for pension.  The matter was 
then remanded for additional development of the evidence; 
however, the veteran has failed to report for scheduled VA 
medical examinations.  

Initially, the Board observes that there is no indication 
that the veteran was not provided with proper notice of these 
examinations.  The Court has ruled that there is a 
"presumption of regularity" under which Government 
officials are presumed to have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Thus, it is 
presumed that the RO and/or the VAMC sent timely notice of 
each of these examinations to the veteran at his most recent 
address of record.  

Here, the Board notes that there is some recent indication 
that the veteran has moved from his most recent address of 
record.  It is not clear when he may have moved.  However, he 
left no forwarding address, either with VA or his 
representative.  It is his burden to keep the VA apprised of 
his whereabouts; if he does not, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson, 5 Vet. App. at 265.  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination, although the evidence in that case later 
revealed that the veteran did not in fact receive such 
notification because he was not residing at that address.  

In view of the foregoing, the Board finds that the veteran 
had a duty to appear for his scheduled VA medical 
examinations.  He was also made aware of the provisions of 
38 C.F.R. § 3.655.  See Connolly v. Derwinski, 1 Vet. App. 
566 (1991); Wamhoff, supra.  Despite this, he has offered no 
explanation for his failure to report for the scheduled 
examinations, nor does the record demonstrate that the 
veteran had any "good cause" for failing to report to these 
scheduled examinations.

The Board notes that the provisions of 38 C.F.R. § 3.655 are 
nondiscretionary under the circumstances in this case.  
Neither the RO nor the Board has the authority to adjudicate 
a claim for nonservice-connected pension benefits where a 
claimant fails to report for a scheduled examination without 
good cause.  It is noted that the RO disposed of the 
veteran's claim on the merits rather than denying the claim 
pursuant to 38 C.F.R. § 3.655.  Although the Board has 
disposed of this claim on a ground different from that of the 
RO, by denying the claim pursuant to 38 C.F.R. § 3.655, the 
veteran has not been prejudiced by the Board's decision, as 
the RO accorded the veteran greater consideration than his 
claim warranted under the circumstances.  Bernard, supra; see 
also Edenfield v. Brown, 8 Vet. App. 384 (1995).  Again, he 
has been accorded the opportunity to explain his failure to 
report for scheduled VA examinations, and has not done so.

In this case, by not keeping VA notified concerning his 
whereabouts, the veteran has totally frustrated VA's efforts 
to gather essential medical evidence to determine his 
entitlement to a permanent and total disability rating for 
pension purposes based on nonservice-connected disabilities.  
Thus, the Board has no choice but to deny his claim.  The 
veteran is advised that he may reopen his claim for VA 
pension in the future if he believes he is permanently and 
totally disabled due to nonservice-connected disabilities.  
However, if he does so, his actions should be dissimilar to 
those in this case: i.e., he should not appear to abandon his 
claim in midstream, but keep VA aware of his whereabouts and 
fully cooperate with VA's efforts to assist him by providing 
treatment information and appearing for any required medical 
examination, as common sense and the above-cited law 
obligates him to do so.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

